DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-14, in the reply filed on June 7, 2022 is acknowledged.  The traversal is on the ground(s) that (i) the combination and sub-combination restriction is improper, and (ii) evaluation of two sets of claims would not provide an undue burden upon the Examiner.
This is not found persuasive because:
(i) the restriction requirement made by the examiner is based on subcombinations disclosed as usable together in a single combination, not a combination and sub-combination as alleged by applicant.  Accordingly, applicant’s arguments are moot,
(ii) evaluation of two sets of claims does not conclude that there would not be a serious search and/or examination burden.  In addition, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or 
The prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed May 21, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Under section “Non-Patent Literature Documents”, there are no legible copies of documents 1 and 2 provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the recitation “the first portion” at line 6 lacks clear antecedent basis.
As to claim 11, the recitation “the first portion” at lines 2-3 lacks clear antecedent basis.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,018,415. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, see claim 1 of U.S. Patent No. 11,018,415.
As to claim 2, see claim 1 of U.S. Patent No. 11,018,415.
As to claim 3, see claim 2 of U.S. Patent No. 11,018,415.
As to claim 4, see claim 3 of U.S. Patent No. 11,018,415.
As to claim 5, see claim 4 of U.S. Patent No. 11,018,415.
As to claim 6, see claim 5 of U.S. Patent No. 11,018,415.
As to claim 7, see claim 6 of U.S. Patent No. 11,018,415.
As to claim 8, see claim 7 of U.S. Patent No. 11,018,415.
As to claim 9, see claim 8 of U.S. Patent No. 11,018,415.
As to claim 10, see claim 9 of U.S. Patent No. 11,018,415.
As to claim 11, see claim 10 of U.S. Patent No. 11,018,415.
As to claim 12, see claim 11 of U.S. Patent No. 11,018,415.
As to claim 13, see claim 13 of U.S. Patent No. 11,018,415.
As to claim 14, see claim 12 of U.S. Patent No. 11,018,415.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa Bras Lima (US 2018/0090826, hereinafter simply referred to as Lima) in view of Aurongzeb (US 2015/0007925).
As to claim 1, Lima discloses an electronic device 10 (see at least figures 1, and 8) comprising: a housing 12 including a ceramic portion including a ceramic material, and a polymer portion including a polymer material (see paragraph [0058] which discloses “For example, rear housing wall 12R may be formed from plastic, glass, sapphire, ceramic, wood, polymer, combinations of these materials, or any other desired dielectrics”); and an antenna structure 104 disposed within the housing 12 and configured to radiate a radio frequency (RF) signal to an outside of the housing (see paragraph [0058]).  Lima fails to expressly disclose the polymer portion formed on an inner surface of the ceramic portion.  Aurongzeb discloses a reinforced back plate 200 (see at least figure 2), wherein a polymer portion formed on an inner surface of a ceramic portion (see paragraph [0029]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Aurongzeb to Lima, in order to reinforce the rear plate 12R (as suggested by Aurongzeb at paragraph [0029]).
	As to claim 2, as the combination of Lima and Aurongzeb is made for the reasons as set forth above in claim 1, the combination of Lima and Aurongzeb as a whole would clearly read on the claimed limitations (see Aurongzeb, paragraph [0029], figure 2).  
	As to claim 3, Lima discloses a display 172 (see at least figure 8) disposed within the housing 12 so as to be visually exposed through a first surface 170 of the housing, wherein the antenna structure 104 is disposed such that the RF signal is radiated through a second surface 12R of the housing 12, and
wherein the second surface 12R includes the first portion (see paragraph [0058]).
	As to claim 4, the combination of Lima and Aurongzeb fails to disclose the housing is formed such that the first ratio and the second ratio are substantially equal.
	As to claim 5, the combination of Lima and Aurongzeb fails to disclose the housing is formed such that the first ratio is greater than the second ratio.
	Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on arbitrary thicknesses of the polymer portion and the ceramic portion.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from having the first ratio and the second ratio being substantially equal as recited in claim 4, or the first ratio being greater than the second ratio as recited in claim 5.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the combination of Lima and Aurongzeb as claimed, in order to extend the dynamic range of the thickness of rear plate 12R. 
	As to claims 6-10, they are rejected for similar reasons regarding claims 4-5 as set forth above.
	As to claim 11, the combination of Lima and Aurongzeb fails to disclose the antenna structure 104 (see Lima, figure 8) is disposed to be spaced apart from the first portion as much as a given interval, and wherein the given interval is 0.4 mm or more and 10 mm or less. Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary distance between the antenna structure 104 and the first portion.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from having the antenna structure 104 (see Lima, figure 8) disposed to be spaced apart from the first portion as much as a given interval, and wherein the given interval is 0.4 mm or more and 10 mm or less.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the combination of Lima and Aurongzeb as claimed, in order to dispose the antenna 104 at a desired location with respect to the first portion. 
	As to claim 12, Lima discloses a display 172 (see at least figure 8) disposed within the housing 12, wherein the housing includes: a front plate 170 through which the display is visually exposed, a back plate 12R facing away from the front plate, and a bracket including a frame structure surrounding a space between the front plate and the back plate, and wherein the first portion is included in the back plate 12R (see “frame structure”, and “frame structures” disclosed at paragraphs [0023], [0043], and [0069]).
	As to claim 13, Lima discloses the antenna structure 104 (see figure 8) includes a conductive pattern, and wherein the conductive pattern is disposed on a surface of the antenna structure 104 or is disposed within the antenna structure 104 (see paragraph [0058]).
	As to claim 14, as the combination of Lima and Aurongzeb is made for the reasons as set forth above in claim 1, the combination of Lima and Aurongzeb as a whole would clearly read on the claimed limitations that when viewed from above the back plate 12R (see Lima, figure 8), at least a portion of the polymer portion overlaps the antenna structure 104.  See Lima, figure 8 which discloses that when viewed from above the back plate 12R, the back plate 12R overlaps the antenna structure 104. Therefore, as the combination of Lima and Aurongzeb is made, when viewed from above the back plate 12R, at least a portion of the polymer portion (included in the back plate as disclosed by Aurongzeb, paragraph [0029]) would overlap the antenna structure 104.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2018/0247582) discloses electronic device including display and antenna structure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646